         Case 4:20-cv-00315-SWW Document 10 Filed 05/14/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

DEVERICK SCOTT,                                                                       PLAINTIFF
ADC #131042

v.                                  4:20CV00315-SWW-JTK

DEXTER PAYNE, et al.                                                              DEFENDANTS

                                             ORDER

       The Court has received proposed findings and recommendations from United States

Magistrate Judge Jerome T. Kearney. After a review of those proposed findings and

recommendations, and the timely objections received thereto, as well as a de novo review of the

record, the Court adopts them in their entirety. Accordingly,

       IT IS, THEREFORE, ORDERED that:

       1.      Plaintiff’s second Amended Complaint against Defendants is DISMISSED without

prejudice, for failure to state a claim upon which relief may be granted.

       2.      Dismissal of this action constitutes a “strike” within the meaning of the Prison

Litigation Reform Act (PLRA), 28 U.S.C. § 1915(g).

       3.      The Court certifies that an in forma pauperis appeal from an Order and Judgment

dismissing this action would not be taken in good faith, pursuant to 28 U.S.C. § 1915(a)(3).

       An appropriate Judgment shall accompany this Order.

       IT IS SO ORDERED this 14th day of May, 2020.


                                              Susan Webber Wright
                                              UNITED STATES DISTRICT JUDGE
